The Supreme Court properly denied the petitioner’s motion to resubmit his whistleblower claim pursuant to Civil Service Law § 75-b. The petitioner’s Civil Service Law § 75-b claim is barred by the doctrine of res judicata, as the claim was litigated in a prior CPLR article 78 proceeding commenced by the court-appointed guardian of the petitioner’s property. That proceeding was resolved by a so-ordered stipulation in which the guardian agreed to discontinue the proceeding with prejudice. Pursuant to the stipulation, the petitioner’s resignation from the police department was annulled, and he was permitted to retire on an ordinary disability pension (see Matter of James M. v City of N.Y. Police Dept., 69 AD3d 634 [2010]; Murphy v City of New York, 270 AD2d 209 [2000]).
Moreover, in light of the petitioner’s litigation history, the *619respondent’s cross motion to prohibit the petitioner from filing any further motions or other papers without prior written permission of the Supreme Court was properly granted (see Matter of Barash v Northern Trust Corp., 54 AD3d 407 [2008]; Matter of Robert v O'Meara, 28 AD3d 567, 568 [2006]). Balkin, J.P., Lott, Austin and Miller, JJ., concur.